Citation Nr: 9934077	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
November 1966.  By rating action dated in August 1996 the 
Department of Veterans Affairs (VA) Regional Office 
St. Louis, Missouri, granted service connection for a low 
back disability, rated 20 percent disabling effective from 
March 18, 1996.  The veteran appealed from that decision.  In 
a May 1999 rating action the regional office increased the 
evaluation for the low back condition to 40 percent effective 
from March 18, 1996.  The low back disability is classified 
for rating purposes as degenerative joint disease of the 
lumbar spine with radiculopathy and a sacroiliac disorder.  
The case is now before the Board for appellate consideration.


REMAND

The veteran's service medical records reflect that he was 
seen in January 1963 with a complaint of recurrent low back 
pain that developed after sit-ups.  It was indicated that 
there had been no previous injury.  He was asymptomatic on 
the day of the examination.  X-ray studies showed 
spondylolysis of L5.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1996.  

The regional office thereafter received records from the 
Social Security Administration reflecting that the veteran 
was found disabled for Social Security purposes beginning in 
November 1991 due to osteoarthrosis and allied disorders and 
chronic ischemic heart disease.  

The veteran was afforded a VA orthopedic examination in July 
1996.  He complained of a constant dull aching low back pain 
that frequently became sharp with certain activities.  He 
stated that the pain radiated down both legs to the knees.  
On physical examination, various findings were recorded 
including bilateral lumbar paraspinal muscle spasm and 
tenderness over the lumbosacral spine.  Straight leg raising 
test caused low back pain at 40 degrees on the left and 
60 degrees on the right.  There were also some sensory 
deficits in the lower extremities.  An X-ray study of the 
lumbosacral spine showed very severe degenerative changes 
throughout the lumbar spine with collapse of the superior end 
plate of L1 and severe facet hypertrophy with osteophyte 
formation and bridging in the lower lumbar spine.  Diagnoses 
were made of mechanical low back pain, advanced degenerative 
joint disease and compression fracture of L1. 

The regional office thereafter received nerve conduction 
studies conducted by the Cox Health Systems in November 1996.  
An impression of diffuse lumbar radiculopathy was made.  

The veteran was again afforded a VA orthopedic examination in 
March 1997.  He again complained of a dull, aching low back 
pain that frequently became sharp.  He stated that the pain 
radiated down both legs to the knees.  He walked with an 
unsteady gait and was using a hand cane.  He was unable to 
perform lumbosacral range of motion without holding on to a 
stationary desk in the examination room.  He had moderate 
bilateral paraspinal muscle spasm.  There was exquisite 
tenderness with the veteran crying out with pain on palpation 
of the back.  There were absent deep tendon reflexes at the 
knees and ankles.  The diagnoses were degenerative joint 
disease of the lumbosacral spine and status post compression 
fracture of the lumbar spine.  It was indicated that although 
there was CT scan evidence of degenerative disc disease of 
the lumbosacral spine a lumbar myelogram in November 1996 had 
been negative for a herniated disc.  It was indicated that 
the etiology of the veteran's back condition was degenerative 
joint disease.  

On another March 1997 VA examination, the veteran reported 
that he had pain all of the time.  He stated that he was 
stiff and that walking increased his pain.  He stated that 
his back and sacroiliac joints did not support him and he 
fell forward.  On examination there was tenderness over both 
sacroiliac joints.  The veteran reported pain on deep 
palpation.  The diagnosis was chronic sacroiliac pain.  

The veteran was afforded a VA examination in July 1997.  It 
was indicated that the veteran had degenerative joint disease 
of the lumbosacral spine and degenerative disc disease.  He 
was also status post a compression fracture of the lumbar 
spine.  The examiner expressed an opinion that those were 
primary conditions with the neuropathy being the result of 
the back problems rather than the veteran's right hip 
condition.  

The veteran was again examined by the VA in April 1999.  The 
examination was conducted by a nurse practitioner.  The 
veteran stated that he was unable to take any medication for 
pain because he was intolerant to the medication.  He 
reported chronic low back pain on a daily basis.  He also 
reported periods of weakness where he felt as if his legs 
were going to go out on him.  He was able to walk about 
50 feet at a slow pace without stopping; however, if he 
walked outside he used a cane for ambulation.  He had 
considerable difficulty climbing stairs.  Prolonged positions 
such as sitting or standing for periods of greater than 15 to 
30 minutes caused increased discomfort.  He attempted not to 
do any bending or lifting as those also tended to exacerbate 
his symptoms.  He had a corset that he wore most of the time 
unless he was driving.  

On examination the veteran tended to walk leaning forward.  
He had difficulty rising from a chair.  He also had 
difficulty getting up on the examination table.  He had 
slight tenderness over the lumbosacral spine region with 
light palpation.  No paraspinous muscle spasms were noted.  
Forward flexion was from 0 degrees to 30 degrees at which 
point he complained of pain.  He was able to continue bending 
to 40 degrees.  Lateral bending was from 0 degrees to 
10 degrees bilaterally.  Knee jerks were one plus and ankle 
jerks were absent bilaterally.  The diagnosis was severe 
degenerative joint disease of the lumbosacral spine as 
evidenced on a CAT scan from January 1999 that showed disc 
space narrowing at L5-S1, an old compression fracture of L1 
and bulging discs at L3-L4 and L4-L5.  The January 1999 CAT 
scan is not included with the veteran's claims file.  

The Board notes further that the VA examinations have not 
reflected the effect of the veteran's low back pain on his 
functional ability and the examiners have also not indicated 
whether the low back exhibits weakened movement, excess 
fatigability or incoordination.  The Board accordingly 
believes that additional medical evidence would be desirable 
and the case is REMANDED to the regional office for the 
following action: 

1.  The report of the January 1999 CAT 
scan of the veteran's lumbar spine 
referred to on the April 1999 VA 
examination should be obtained and 
associated with the claims file.  

2.  The veteran should then be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of his 
service-connected low back disability.  
All indicated special studies should be 
conducted.  An opinion should be provided 
by the orthopedic examiner whether pain 
associated with the veteran's service-
connected low back condition 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The orthopedic 
examiner should also indicate whether the 
low back exhibits weakened movement, 
excess fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file should be made available 
to the examiners for review prior to 
conducting the examinations.  

3.  The regional office should then 
review the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

